Citation Nr: 0805659	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
with drug addiction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to July 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). In September 
2005 the veteran testified at a Board hearing.

The Board notes that a February 1985 rating decision denied 
service connection for drug addiction, however finality does 
not attach as the issue on appeal has been recharacterized as 
service connection for neuropsychiatric disorder with drug 
addiction.  Thus the claim currently before the Board does 
not need to be reopened.

In a July 2006 decision, the Board denied the veteran's claim 
for service connection for a psychiatric disorder with drug 
addiction.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2007, the 
Court issued an order which granted a joint motion of the 
parties, dated that same month, for remand and to vacate the 
Board's July 2006 decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2007 joint motion states that an attempt must be 
made to obtain the veteran's Social Security Administration 
(SSA) records.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request copies of medical records from 
SSA pertaining to any original or 
continuing award of disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  Copies of all outstanding records of 
treatment for the disability at issue 
received by the veteran from VA and non-VA 
medical providers should be obtained.

4.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



